Citation Nr: 1143842	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  07-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired chronic psychiatric disability, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel




INTRODUCTION

The Veteran served on active duty from May 1986 to May 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Seattle, Washington, Regional Office of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for an acquired chronic psychiatric disability (claimed as PTSD).  During the course of the appeal, the Veteran changed her address of residence and her claims file was moved accordingly to a VA Regional Office proximately located to her primary residence.  Currently, the Nashville, Tennessee, VA Regional Office (RO) is the agency of original jurisdiction over this appeal.

In July 2008 and again in August 2009, the Board remanded this case for additional evidentiary and procedural development, including scheduling the Veteran for appropriate clinical examinations to obtain a nexus opinion addressing the relationship of her psychiatric diagnoses to service.  The Board notes that as of this writing, the RO has substantially complied with the Board's directives in its prior remands regarding the aforementioned evidentiary development and therefore no further remand for additional corrective development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a Veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.)  

The claim was thereafter readjudicated by the RO in a February 2010 rating decision/supplemental statement of the case which confirmed the denial of service connection for an acquired psychiatric disorder (to include PTSD).  The case was returned to the Board in March 2010, and the Veteran now continues her appeal.


FINDINGS OF FACT

1.  The Veteran does not have a valid clinical diagnosis of PTSD, either presently or at any time during the pendency of this claim.

2.  A chronic psychiatric disability did not have its onset during active military service.


CONCLUSION OF LAW

A chronic psychiatric disability (including PTSD) was not incurred in active service, nor may one be presumed to have been so incurred.  38 U.S.C.A. §§ 1111, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his/her possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  Section 3.159(b), 38 C.F.R., was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim decided here stems from the Veteran's application that was filed in March 2005.  VCAA notice letters addressing the applicability of the VCAA to the claim at issue and of VA's obligations to the Veteran in developing the claim were sent to the Veteran in April 2005 and March 2006, and they satisfied the notice requirements.  To the extent that there exists any timing of notice error with respect to the March 2006 letter, inasmuch as this letter that notified the claimant of how VA determined ratings and effective dates of compensation awards was dispatched after the initial adjudication of the claim, this later notice was followed by a subsequent readjudication by the agency of original jurisdiction, most recently in a February 2010 rating decision/supplemental statement of the case, which thereby cured the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing of notice defect).  In any case, as this appellate decision is denying the claim being sought on appeal, the issues of ratings and effective dates for VA compensation awards is rendered moot.  Furthermore, neither the Veteran nor her representative has made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when they are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  In this regard, the Board observes that the Veteran's service treatment records, supportive lay statements, and relevant post-service medical records from private and VA healthcare providers dated from 2002 to 2009 are also associated with the claims file, and the Veteran has not indicated that there are any outstanding relevant post-service medical records or other pertinent evidence that must be considered in this current appeal with respect to the claim decided on the merits herein.  In correspondence dated in August 2008, the Veteran was also advised of the evidence that could be submitted to support her PTSD claim and provided with an opportunity to submit supportive statements and identify sources of treatment that are relevant to and supportive of her claim.  The Veteran was also afforded VA psychiatric examinations in December 2008 and December 2009, the reports of which noted her current Axis I psychiatric diagnoses and their relationships to her period of military service and noted whether or not she had a valid clinical diagnosis of PTSD.  Furthermore, the examination reports included adequate discussions of the reviewing examiner's clinical observations and rationales to support these findings and conclusions within the context of the Veteran's relevant clinical history as contained in her claims file.  Thus, the December 2008 and December 2009 medical examinations are collectively deemed to be adequate for adjudication purposes for the matter at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that VA has fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In general, the veteran is presumed to have been sound upon entry to active service when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2011).  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
In addition to the laws and regulations outlined above, service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) medical evidence establishing a link between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The Veteran contends that she has chronic psychiatric disabilities, including PTSD, which had their onset in service and are also attributable to her having been a victim of an emotionally and verbally abusive husband during service.  As relevant, her service medical records reflect normal psychiatric findings and no reported history of psychiatric problems on enlistment examination in January 1986.  Her medical records throughout service show no psychiatric treatment or counseling and her medical and dental records do not reflect treatment for physical injuries consistent with or indicative of physical abuse.  On separation examination in January 1989, she was deemed to be psychiatrically normal.  She was honorably discharged from active duty in May 1989.

Post-service medical records contain no objective clinical evidence of onset of a chronic psychotic disorder to a compensably disabling degree within one year following service separation in May 1989.  VA and private clinical records and lay witness statements for the period from 2002 to 2008 reflect that the Veteran was separated from her husband, who reportedly subjected her to regular verbal and emotional abuse throughout their marriage.  In addition to an Axis II diagnosis of a personality disorder (for which VA compensation may not be awarded by law, under 38 C.F.R. § 3.303(c) (2011)), these records reflect predominant Axis I psychiatric diagnoses of bipolar disorder, major depressive disorder with psychotic features, bipolar affective disorder, panic disorder, mood disorder, and anxiety disorder (not otherwise specified).  Occasional diagnosis of PTSD (including rule out PTSD) also appear in the records.  Psychosocial stressors included her involvement in an emotionally abusive marital relationship with her now-estranged spouse and of her coming to terms of self-acceptance regarding her homosexuality.  Copies of her personal statements, journal entries, and personal correspondence reflect that the Veteran did not feel that her abusive ex-husband would harm their children from their marriage, notwithstanding his abusive history with her.

The Board notes that the PTSD diagnosis presented in the aforementioned records was not definitive or supported by any objective clinical analysis and rationale.  Thusly, the Board ordered further development of the clinical evidence in its remands of July 2008 and August 2009, which requested that a psychiatrist specifically evaluate the Veteran to determine whether she had a PTSD diagnosis in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)), and also to present a nexus opinion regarding any Axis I diagnoses obtained on examination.  Towards this end, the Veteran was examined by a VA psychiatrist in December 2008.  This examiner reviewed the Veteran's pertinent clinical history, including accounts from the Veteran and her witnesses regarding her years of emotional and verbal abuse from her ex-spouse.  The VA psychiatrist determined that although the Veteran had a significant history of emotional and verbal abuse from her ex-husband, she did not meet the DSM-IV stressor criterion and did not meet the DSM-IV criteria for a diagnosis of PTSD because she did not experience, witness, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of herself or others.  

VA psychiatric counseling records dated in 2009 reflect that that the Veteran tested negative for PTSD on several PTSD screening assessments conducted during the course of that year.

On VA examination in December 2009, the reviewing psychiatrist affirmed that the Veteran did not have a clinical diagnosis of PTSD and determined that her definitive psychiatric diagnoses on Axis I were bipolar I disorder (depressed) and anxiety disorder (not otherwise specified).  The psychiatrist opined that neither of these diagnoses were related to the Veteran's period of active service (i.e., May 1986-May 1989), as the record reflected a history of depressive symptoms as a teenager prior to her entering service, onset of manic episodes approximately in 2002, and panic attacks associated with anxiety disorder beginning in 2003.  The Board interprets the VA physician's opinion as indicating that the self-reported pre-service depressive symptoms, assuming that they actually represented a pre-existing chronic depressive disorder, were not aggravated by active duty as the service medical records reflect no treatment or counseling for any psychiatric complaints during service, and that the subsequent post-service manifestations of bipolar and anxiety disorder occurred over a decade after the Veteran's separation from active duty, thus indicating no continuous link to service.  

The Board notes that a VA outpatient treatment report shows that the Veteran had bipolar disorder and "mild PTSD traits/[symptoms]" during treatment in December 2009, several days after the December 2009 VA examination discussed above.  On careful parsing of the words used by the psychiatric careprovider, the Board finds that these are insufficient to constitute a valid diagnosis of PTSD as they only refer to mild traits and symptoms associated with PTSD, but do not in themselves represent a clinical diagnosis of PTSD without more definitive language.  

Thus, in view of the foregoing discussion, the Board concludes as a factual matter that the Veteran does not have a definitive diagnosis of PTSD consistent with the criteria contained in the DSM-IV, either at present or at any time during the pendency of this claim.  The diagnoses of PTSD shown in the record prior to the December 2008 VA psychiatric examination had been considered by the reviewing VA examiner and essentially ruled out by the examiner's definitive opinion that the Veteran did not meet the diagnostic criteria for PTSD.  As such, VA compensation for PTSD is not warranted at any time during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he/she files his/her claim for service connection or during the pendency of that claim.)

In the absence of a valid PTSD diagnosis and in view of the VA psychiatric examiner's definitive opinion that the Veteran's other Axis I diagnoses are unrelated to her period of active duty, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for a chronic acquired psychiatric disability.  Her appeal is therefore denied.  Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a chronic acquired psychiatric disability, including PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


